Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell (US 5953288) in view of Fateh (PGPub 2014/0276476).
As to claim 1, Chappell discloses an apparatus, comprising: a housing adapted to be detachably connected to an adaptor fixedly disposed on a bottom of a container (Fig. 1: annular skirt 72 attached to bottom of bottle attaches to electronic housing 20); wherein: said adaptor is disposed on said container apart from a dispensing path for dispensing said dispersal of said contents from said container (Fig. 1: annular skirt 72 attached to bottom of bottle away from the mouth of the bottle); and said housing is adapted to be connected to said adaptor such that said apparatus is apart from said dispensing path when said housing is connected to said adaptor (Fig. 1: lower detachable unit 20 is at the bottom and away from the mouth of the bottle).

	Fateh discloses a motion sensor engaged with said housing and adapted to detect a movement indicative of dispensing a dispersal of a contents of said container and to generate motion data therefrom (Paragraph 27: determine movement).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Chappell to use motion sensor as taught by Fateh.
The motivation for such a modification would be to allow for tracking of medicine use with different medicine types.
	Additionally, since all the claimed elements would continue to operate in the same manner, specifically the sensor of Chappell would still detect medicine use and the sensor of Fateh would still detect medicine use from motion.  Therefore, the results would be predictable to one of ordinary skill in the art.
	As such, it would have been obvious to one of ordinary skill in the art to detect the use of medicine of Chappell with the medicine use detection method of Fateh as being no more “than the predictable use of prior-art elements according to their established functions."
	As to claim 2, Chappell in view of Fateh discloses wherein: said adaptor comprises an adaptor ring (Chappell; Fig. 1: annular skirt 72, annular means ring shaped).

claim 3, Chappell in view of Fateh discloses wherein: said container comprises a medication container (Chappell; Abstract: drug containers).
As to claim 4, 15, Chappell does not explicitly disclose comprising: a communicator adapted to communicate information bi-directionally with a first computing device distal from said housing and said container.
Fateh discloses comprising: a communicator adapted to communicate information bi-directionally with a first computing device distal from said housing and said container (Paragraph 15: send and receive data).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Chappell to use communication as taught by Fateh.
The motivation for such a modification would be to allow for communication of data to a devices with more processing power to reduce the need for more powerful processors in the housing and to reduce the power usage.
As to claim 5, 16, Chappell in view of Fateh discloses wherein: said communicator is adapted to communicate said motion data to said first computing device so as to enable identifying by said first computing device of said movement indicative of dispensing said dispersal from said motion data (Fateh; Paragraph 33: sending dispensing information for adherence determination).
As to claim 6, 17, Chappell in view of Fateh discloses comprising: a processor adapted to identify from said motion data said movement indicative of dispensing said dispersal (Fateh; Paragraph 30: dispense detection based on the motion).
claim 7, 18, Chappell does not explicitly disclose wherein: said processor is adapted to determine compliance with a regimen from said dispersal.
Fateh discloses wherein: said processor is adapted to determine compliance with a regimen from said dispersal (Paragraph 34: measuring adherence).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Chappell to use compliance metrics as taught by Fateh.
The motivation for such a modification would be to ensure a user is using the correct amount of medication.
As to claim 8, 19, Chappell does not explicitly disclose comprising: a communicator adapted to communicate information bi-directionally with a first computing device distal from said housing and said container; wherein said communicator is adapted to communicate said dispersal to said first computing device so as to enable determination of compliance with a regimen by said first computing device.
Fateh discloses comprising: a communicator adapted to communicate information bi-directionally with a first computing device distal from said housing and said container (Paragraph 33: sending dispensing information for adherence determination); wherein said communicator is adapted to communicate said dispersal to said first computing device so as to enable determination of compliance with a regimen by said first computing device (Paragraph 34: measuring adherence).

The motivation for such a modification would be to ensure a user is using the correct amount of medication.
As to claim 9, 20, Chappell does not explicitly disclose comprising: a communicator adapted to communicate information bi-directionally with a first computing device distal from said housing and said container; wherein said communicator is adapted to communicate said dispersal to said first computing device so as to enable determination of compliance with a regimen by said first computing device.
Fateh discloses comprising: a communicator adapted to communicate information bi-directionally with a first computing device distal from said housing and said container; wherein said communicator is adapted to communicate at least one of said dispersal and said compliance to said first computing device (Paragraph 30, 34: measuring adherence from data sent about the dispense of the medication).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Chappell to use compliance metrics as taught by Fateh.
The motivation for such a modification would be to ensure a user is using the correct amount of medication.
	As to claim 10, Chappell discloses an apparatus comprising: an adaptor fixedly disposed on a bottom of a container (Fig. 1: annular skirt 72 attached to bottom of bottle attaches to electronic housing 20), apart from a dispensing path for dispensing a dispersal of a contents of said container (Fig. 1: annular skirt 72 attached to bottom of bottle away from the mouth of the bottle); a modular attachment comprising: a housing adapted to be detachably connected to said adaptor such that said modular attachment is apart from said dispensing path when said housing is connected to said adaptor (Fig. 1: lower detachable unit 20 is at the bottom and away from the mouth of the bottle).
Chappell does not explicitly disclose a motion sensor adapted to detect a movement indicative of dispensing said dispersal of said contents.
	Fateh discloses a motion sensor adapted to detect a movement indicative of dispensing said dispersal of said contents (Paragraph 27: determine movement).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Chappell to use motion sensor as taught by Fateh.
The motivation for such a modification would be to allow for tracking of medicine use with different medicine types.
	Additionally, since all the claimed elements would continue to operate in the same manner, specifically the sensor of Chappell would still detect medicine use and the sensor of Fateh would still detect medicine use from motion.  Therefore, the results would be predictable to one of ordinary skill in the art.
	As such, it would have been obvious to one of ordinary skill in the art to detect the use of medicine of Chappell with the medicine use detection method of Fateh as 
As to claim 12, Chappell does not explicitly disclose wherein: said first sensor comprises at least one of: a piezoelectric sensor configured to detect structural deformations of said container caused by an individual dispensing medication; and a pressure sensor configured to detect variations in pressure caused by an individual grasping said container.
Fateh discloses wherein: said first sensor comprises at least one of: a piezoelectric sensor configured to detect structural deformations of said container caused by an individual dispensing medication; and a pressure sensor configured to detect variations in pressure caused by an individual grasping said container (Paragraph 33: specific pressure sensing).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Chappell to use pressure sensing as taught by Fateh.
The motivation for such a modification would be to better detect the usage of the medication.
As to claim 13, Chappell discloses an apparatus comprising: a plurality of adaptors, each said adaptor being fixedly disposed on a bottom of a respective container of a plurality of containers (Fig. 1: annular skirt 72 attached to bottom of bottle attaches to electronic housing 20, col. 2 lines 8-10: can be used with containers, which is plural), each said adaptor being apart from a dispensing path for dispensing a dispersal of a contents of a respective container of said containers (Fig. 1: annular skirt 72 attached to bottom of bottle away from the mouth of the bottle); a modular attachment comprising: a housing adapted to be detachably connected to any of said adaptors such that said modular attachment is apart from said dispensing path of said respective container when said housing is connected to said adaptor of said respective container (Fig. 1: lower detachable unit 20 is at the bottom and away from the mouth of the bottle);
	Chappell does not explicitly disclose a motion sensor engaged with said housing and adapted to detect a movement indicative of dispensing said dispersal of said contents.
	Fateh discloses a motion sensor engaged with said housing and adapted to detect a movement indicative of dispensing said dispersal of said contents (Paragraph 27: determine movement).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Chappell to use motion sensor as taught by Fateh.
The motivation for such a modification would be to allow for tracking of medicine use with different medicine types.
	Additionally, since all the claimed elements would continue to operate in the same manner, specifically the sensor of Chappell would still detect medicine use and the sensor of Fateh would still detect medicine use from motion.  Therefore, the results would be predictable to one of ordinary skill in the art.
	As such, it would have been obvious to one of ordinary skill in the art to detect the use of medicine of Chappell with the medicine use detection method of Fateh as 
As to claim 14, Chappell discloses a method, comprising: wherein said modular attachment is connected to a container such that said modular attachment is apart from a dispensing path for a dispersal of a contents of said container, via an adaptor fixedly attached to a bottom of said container (Fig. 1: lower detachable unit 20 is at the bottom and away from the mouth of the bottle).
	Chappell does not explicitly disclose generating, by a motion sensor of a modular attachment removably engaged with a container, motion data representing a collective movement of said modular attachment and said container; identifying, by a processor of the modular attachment and from said motion data, a movement indicative of dispensing said dispersal from said container.
	Fateh discloses generating, by a motion sensor of a modular attachment removably engaged with a container, motion data representing a collective movement of said modular attachment and said container (Paragraph 27: determine movement); identifying, by a processor of the modular attachment and from said motion data, a movement indicative of dispensing said dispersal from said container (Paragraph 30: determine usage).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Chappell to use motion sensor as taught by Fateh.
The motivation for such a modification would be to allow for tracking of medicine use with different medicine types.

	As such, it would have been obvious to one of ordinary skill in the art to detect the use of medicine of Chappell with the medicine use detection method of Fateh as being no more “than the predictable use of prior-art elements according to their established functions."

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell (US 5953288) in view of Fateh (PGPub 2014/0276476) and in further view of Engelhard et al. (US 9728068).
As to claim 11, Chappell in view of Fateh does not explicitly disclose comprising: a first sensor affixed to an outer surface of said container, wherein an output of the first sensor is operatively coupled to said modular attachment.
Engelhard discloses comprising: a first sensor affixed to an outer surface of said container, wherein an output of the first sensor is operatively coupled to said modular attachment (Fig. 14-19, Paragraphs 83, 158: second accessory on exterior of container communicates with the first accessory).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Chappell in view of Fateh to include sensor on container as taught by Engelhard.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-15, 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12-13, 20, 21 of U.S. Patent No.10548765. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
Claims 1, 10, 12-13, 20, 21 of U.S. Patent No. 10548765 include all the limitations of claims 1-4, 6-15, 17-20 of application 16719470 with the additional elements of a connector ring, memory to store motion data, power supply, and bi-directional communication.  As such, one of ordinary skill in the art would recognize that it would have been obvious to remove the additional elements to arrive at the claimed invention if such elements were not desired, see MPEP 2144.04 Section II.


Application
U.S. Patent
16/719470
10548765
1
1
2
1
3
1
4
1
6
20
7
21
8
21
9
21
10
10
11
10
12
12, 13
13
10
14
20
15
20
17
20
18
21
19
21
20
21



Response to Arguments
Applicant's arguments filed October 1, 2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument on pages 7-8 that there is no motivation to combine, the examiner respectfully disagrees.  Chappell only discloses the reminder system applies to conventional pill bottles (col. 1 line 66 – col. 2 line 10).  As such the system only tracks the time of administering the medicine and for pill type medicine.  Fateh discloses a system that works with administering liquid medicine as well as the 
Additionally, it is obvious to combine prior art elements to known methods to yield predictable results, see MPEP 2143 A.  The prior art of Chappell discloses using a button to track usage of medicine or art of Fateh discloses using motion to track usage.  As such, both pertain to an add-on to a medicine container to help the user track the usage.  As such, the elements the attachment means of Chappell and the tracking system of Fateh would still perform the same function as they do separately.  Hence the combination would have been predictable and obvious.
Regarding applicant’s argument on pages 8-9 that the combination would completely alter the nature of the reference, the examiner respectfully disagrees.  Chappell discloses using the push button the track the timings of taking the medicine (col. 2 lines 53-67).  Hence the purpose is to track to times of taking the medicine so the user does not take the medicine again too soon.  Therefore, Chappell is concerned with properly tracking the usage of the medicine.  Fateh discloses tracking the usage of the medicine automatically, including time of usage, using motion sensors (Paragraph 32).  As such, Fateh discloses tracking the same data as Chappell, in addition to other data.  Therefore, Fateh would not change the principle operation of Chappell and can be considered an improvement to Chappell as it tracks more data (time of usage and other data) and is done automatically.  Hence the claim is obvious in view of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.L/Examiner, Art Unit 2683                                                                                                                                                                                                        

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683